IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JONATHAN C. BOLWARE,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5771

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 1, 2016.

An appeal from an order of the Circuit Court for Bay County.
James B. Fensom, Judge.

Jonathan C. Bolware, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. Hall v. State, 117 So. 3d 478 (Fla. 1st DCA 2013).

THOMAS, BILBREY, and KELSEY, JJ., CONCUR.